STONE, J.
Deducting tbe time between January 11th, 1861, and September 21st, 18(55, from the period which elapsed between the time when the cause of action accrued, and the date of the writ in this case, the statute of limitations had not perfected a bar when the action was brought. Bev. Code, § 2900; Jones v. Nelson, 51 Ala. 471.
One who has had prior possession of lands, under claim of title, or exercising acts of ownership, may, upon that fact alone, maintain ejectment against one afterwards found in possession, unless the latter set up paramount title in himself, or in some other person. — 1 Brick. Dig. 627, §§ 40, 41.
The rulings of the Circuit Court are in strict conformity to the principles above expressed, and its judgment is affirmed.